Drew adm 1 Cutler J
Error to Circuit Court for Michilimackinac.—Motion to quash the Writ upon the following grounds, on file, Viz. —
*5191 The writ of Error was not served on the defendant in Error within one year from the rendition of the Judgment of the Circuit Court for Michilimackinac County: The Judgment is now irreversible, and the Writ either Void or Voidable Laws of Michigan p. 257. sec11 11.
2 No Security, as required by act of Congress 3 Jany 1823 Entitled “An act to provide for an additional Judge in the Territory of Michigan and other purposes,” was given, approved and certified. The writ therefore improvidently issued, and is either Void or Voidable U. S. Laws 1823 p. 6